Name: Commission Regulation (EEC) No 1379/90 of 22 May 1990 re-establishing the levying of customs duties on woven fabrics of synthetic fibres (staple or waste), products of category 3 (order No 40.0033), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 24. 5 . 90 Official Journal of the European Communities No L 133/19 COMMISSION REGULATION (EEC) No 1379/90 of 22 May 1990 re-establishing the levying of customs duties on woven fabrics of synthetic fibres (staple or waste), products of category 3 (order No 40.0033), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of textile products origina ­ ting in developing countries ('), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of synthetic fibres (staple or waste), originating in India, products of category 3 (order No 40.0033), the relevant ceiling amounts to 600 tonnes ; Whereas on 7 May 1990 imports of the products in ques ­ tion into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 27 May 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(Unit) CN code Description 40.0033 3 (tonnes) 5512 5513 5514 5515 5803 90 30 ex 5905 00 70 ex 6308 00 00 Woven fabris of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1990 . For the Commission Christians SCRIVENER Member of the Commission 0 OJ No L 383, 30 . 12. 1989, p . 45 .